Citation Nr: 0613868	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-34 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for skin cancer, claimed as 
due to in-service tropical sun exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from June 1943 to January 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The RO denied entitlement to service connection 
for skin cancer.

In his VA Form 9, received at the RO in November 2003, the 
veteran requested to appear for a personal hearing before a 
Veterans Law Judge at the RO.  The hearing was subsequently 
scheduled for February 2006, but the veteran failed to report 
for the hearing without good cause, and he has not requested 
to reschedule the hearing.   

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2005).


FINDING OF FACT

The competent and probative medical evidence of record does 
not demonstrate that the veteran's skin cancer began during 
service or for many years after service, or that it was 
caused by any incident of service.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by service, nor 
may skin cancer be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection in a letter 
dated September 2002.  The veteran was not, however, provided 
with notice of the type of evidence necessary to establish an 
effective date, or initial rating for the disability(ies) on 
appeal.  Despite the inadequate notice provided to the 
veteran on the issues of effective date and initial rating, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, since 
service connection is being denied, as noted hereinbelow, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
As a result of the denial of service connection, further 
evidentiary development is not required in this case as a 
result of the Dingess/Hartman decision with regard to notice 
of effective dates and initial rating.  Thus, the Board finds 
that any defect with respect to the content of the VCAA 
letter was harmless error, and therefore, the veteran has not 
been prejudiced by the defective notice regarding effective 
dates and initial ratings in this case.  

The September 2002 notice letter included the type of 
evidence needed to substantiate a claim for service 
connection.  In addition, the RO informed the appellant about 
the information and evidence that VA will seek to provide 
including the veteran's service medical records and other 
relevant medical records which the appellant informed VA 
about.  The September 2002 letter also informed the appellant 
about the information and evidence he was expected to 
provide.  The September 2002 letter also informed the veteran 
that he should tell the RO about any additional information 
or evidence that he wanted the RO to obtain.  In response to 
that letter, the veteran specifically reported to the RO that 
he had no other evidence to submit and that all of his 
medical treatment was provided by VA.  

Furthermore, the RO sent another letter to the veteran in 
July 2005 which specifically informed the veteran that, in 
order to cure a procedural defect, the veteran was being 
specifically requested to submit any evidence in his 
possession that pertained to his claim.  

Moreover, the rating decision, statement of the case, as well 
as the supplemental statement of the case explained, in 
detail, the reasons for the denial of his claim.  The veteran 
was also afforded an opportunity to provide testimony in 
support of his claim at a personal hearing which was 
scheduled for February 2006; however, as noted hereinabove, 
the veteran failed to report to the hearing.  The Board finds 
that the veteran was provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103 (West 2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In the present case, the evidence includes VA medical records 
and written statements from the veteran.  

The Board notes that the veteran's service medical records 
are presumed destroyed by a 1973 fire at the National 
Personnel Records Center.  In this regard, under well 
established case law, when service medical records are 
presumed destroyed, the Board has a heightened duty to 
consider applicability of the benefit of the doubt rule, to 
assist the claimant in developing the claim, and to explain 
its decision.  Russo v. Brown, 9 Vet. App. 46 (1996); O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  The VA has attempted 
to locate the veteran's service medical records, and thus, 
the Board finds that the duty to assist the veteran in this 
case has been satisfied, to the extent possible.  It does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.

VA regulations provide that VA will assist the veteran by 
providing a medical examination or obtaining a medical 
opinion based upon review of the evidence of record if VA 
determines that it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4)(i) (2005).  Based on the discussion 
below, the Board finds that it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim in this case.  38 C.F.R. § 3.159(c)(4)(i) (2005); 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  


In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).


II.  Service Connection - Skin Cancer

The veteran asserts that his in-service tropical sun exposure 
led to his current multiple skin cancers.  Specifically, the 
veteran reports that between March 1944 to approximately July 
1945, he served on a Naval ship which exposed him to tropical 
sun in the Panama Canal zone, the Philippines, and Okinawa.  
In his December 2001 claim for service connection, the 
veteran reported that he had eight cancer lesions removed 
from his skin over the previous six months.  The veteran 
further reported that his treating VA doctor believed that 
the in-service tropical sun exposure may be related to his 
current condition.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

As noted hereinabove, the veteran's service medical records 
are unavailable for review.  Nevertheless, the evidence of 
record does not demonstrate a diagnosis of skin cancer until 
early 1999, over 50 years after separation from service.  
Furthermore, the veteran has not asserted that skin cancer 
was actually diagnosed or treated during service.  Rather, 
the veteran asserts that his current disability resulted from 
sun exposure during service.  The Board has no reason to 
doubt that the veteran was exposed to sun during service; 
however, and as noted above, skin cancer was not diagnosed 
until many years after separation from service.  
Specifically, the first evidence of record noting a diagnosis 
of skin cancer is a March 1999 VA dermatology treatment 
record notes that the veteran had multiple basil cell and/or 
squamous cell carcinomas including on the right cheek, right 
scapular area (upper and lower), left cheek and preauricular.  

Nevertheless, the veteran asserts that his current disability 
is a result of extreme sun exposure in 1944 and 1945.  The 
veteran also claims that his VA doctor has indicated the 
possibility of a link between his current disability and in-
service sun exposure; however, the VA doctor has not provided 
a written opinion in that regard.  Moreover, the mere 
possibility of a nexus between the veteran's current skin 
cancer and in-service sun exposure is not sufficient to 
warrant a grant of service connection.  Rather, the competent 
medical evidence of record must indicate that it is at least 
as likely as not, (a 50 percent or more likelihood) that the 
veteran's skin cancer resulted from in-service sun exposure.  
There is no such opinion of record, and any medical opinion 
indicating only a possibility of a nexus would not support a 
grant of service connection.  

Thus, in sum, there is no evidence of record, other than the 
appellant's contentions, that his current skin cancer is 
related to any disease or injury incurred in or aggravated by 
service.  As the appellant is not a medical expert, he is not 
competent to express an authoritative opinion on this issue.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

Furthermore, the Board notes that the absence of any 
competent evidence of skin cancer prior to 1999, or of 
persistent symptoms of skin cancer between 1946  and 1999 
constitutes negative evidence tending to disprove the claim 
that the veteran developed skin cancer as a result of 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
The lack of any evidence of continuing skin cancer symptoms 
for over 50 years between the period of active duty and the 
evidence showing current skin cancer beginning in 1999 is 
itself evidence which tends to show that no skin cancer was 
incurred as a result of in-service sun exposure.  Moreover, 
there is no medical evidence showing that skin cancer 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from active service, and 
therefore service connection for skin cancer may not be 
presumed to have had its onset in service.  38 U.S.C.A. §§ 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2005).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also,
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may 
be considered as one factor in rebutting the aggravation part 
of the section 1111 presumption of soundness).

As noted above, the record does not contain an opinion by a 
medical professional which supports the veteran's contentions 
that his skin cancer resulted from in-service sun exposure.  
Nevertheless, the Board also finds that a VA examination in 
this case is not necessary, as there is no reasonable 
possibility that it would change the outcome of this case.  
In so concluding, the Board again notes that the evidence of 
record does not establish the existence of a skin cancer 
disability until nearly over 50 years after service 
discharge.  As such, a medical opinion linking the veteran's 
current skin cancer to service would be speculative at best, 
and would not be supported by the record.  As such, it is not 
necessary to obtain a medical examination or medical opinion 
in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i) (2004); Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).

Thus, in sum, the veteran has a current diagnosis of multiple 
skin cancers; however, the first medical evidence of record 
of a diagnosis of skin cancer is in a March 1999 VA treatment 
record, over 50 years after the veteran's separation from 
service.  

The preponderance of the evidence is against the claim for 
service connection for skin cancer.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for skin cancer is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


